Citation Nr: 1114746	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant's income is excessive for nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  He died in July 1983.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a letter denial rendered in May 2009 by the Pension Management Center in St. Paul, Minnesota.

The case was brought before the Board in July 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim, to include providing her with new Medical Expense Reports and Improved Pension Eligibility Verification Reports, informing her of the importance of these documents, and determining who paid the her health insurance.  In September 2010 the appellant was provided with the appropriate forms and informed of the importance of filling them out and returning them.  As discussed below, the appellant failed to provide any additional evidence.  As such, the AOJ has determined that the state pays for the appellant's health insurance, as indicated by a Social Security Administration Inquiry.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The appellant's countable income for all periods pertinent to her claim exceeds the maximum annual income for payment of any pension benefits for a surviving spouse.

CONCLUSION OF LAW

The appellant's countable annual income is in excess of the prescribed limit for entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in March 2009 and September 2010.  These letters advised the Veteran of the information necessary to substantiate her claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The Board acknowledges that VA did not inform the appellant of how disability evaluations and effective dates are assigned.  The record, however, shows that any prejudice that failure caused was harmless, as the Board concludes that the preponderance of the evidence is against the appellant's claim for death pension benefits.

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Following the July 2010 Board remand, the AOJ sent a notice letter that included additional forms to fill out on September 24, 2010.   She was informed that a decision could be made within 30 days of the date of the notice letter.  She did not respond and on December 3, 2010, the AOJ issued a SSOC that denied her claim.  On December 30, 2010, the AOJ received a request from the appellant for additional time to submit evidence, noting that she had been ill.  The case was not re-certified to the Board until March 24, 2011, some 6 months after the appellant was sent the initial request for additional evidence.  At no time has she presented any such evidence.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Nonservice-Connected Death Pension

The law provides that the Secretary shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23.

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271.

The types of income which are excluded are set forth under 38 C.F.R. § 3.272.  That regulation specifically excludes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of 5 percent of the applicable maximum annual death pension rate.  38 C.F.R. § 3.272(g).  In this case, that would mean expenses exceeding $375 in the year beginning December 1, 2007 and exceeding $397.00 in the year beginning December 1, 2008.  See 38 C.F.R. § 3.272.

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B.

The Board notes that income derived from SSA benefits is not excluded from countable income.  As noted, a widow without dependents cannot receive improved death pension benefits if her income is above a certain level.  Effective December 1, 2007, VA's maximum annual death pension rate was $7,498.00 and effective December 1, 2008, VA's maximum annual death pension rate was $7,933.00 for a surviving spouse with no dependents.

The appellant filed an informal claim for VA benefits in October 2008, and filed a formal VA Form 21-534 in February 2009.  The RO accepted the claim as one for dependence and indemnity compensation (DIC), death pension, and accrued benefits.  In a May 2009 letter, the RO denied entitlement to DIC and accrued benefits, and notified the appellant that her reported income exceeded the maximum allowed for a surviving spouse with no dependents.  

In its May 2009 letter denial, the RO enclosed a Medical Expense Report and Improved Pension Eligibility Verification Report (EVR) and asked her to return the completed forms so that it may consider her medical expenses.  However, the appellant did not submit the forms.  

In October 2008, the appellant filed a Financial Status Report showing income from Social Security in the amount of $350.00 per month, and from SSI assistance in the amount of $33.00 per month.  She reported total net take home pay of $483.00.  She reported monthly expenses for medications in the amount of $30.00 per month.  These documents show that she reported she had not remarried and had no unmarried, dependent children in her custody.  Statements from her private treating physicians show that she was treated for congestive heart failure, degenerative arthritis, chronic obstructive pulmonary disease, and macular degeneration.

A report from the SSA shows that the appellant was paid a monthly SSA benefit of $650.00 beginning in December 2007, and a monthly SSA benefit of $688.00 beginning in December 2008, and that her monthly deduction for Medicare premiums was $96.40.  The form indicates that the Supplementary Medical Insurance buy-in option code was "paid by the state".

Because the appellant has failed to cooperate in the development of this claim, a decision must be based on the evidence currently of record.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that an appellant cannot sit passively when s/he may or should have information essential to obtaining evidence).  The appellant's income effective November 1, 2008 is calculated at $7,800.00 (calculated by multiplying $650.00 by 12) and effective November 1, 2009 is calculated at $8,256.00 (calculated by multiplying $688.00 by 12).  Yearly medical expenses total $360.00, which is $15.00 short of the 5 percent of maximum annual death pension rate (which is $375.00 effective December 1, 2007) and $37.00 short of the 5 percent of maximum annual death pension rate (which is $397.00 effective December 1, 2008) and cannot therefore be deducted for either year.  SMI insurance premiums appear to be paid by the state and cannot be deducted.  

Therefore, her income of $7,800.00 and $8,256.00 exceeds the maximum annual death pension rates effective December 1, 2007 by $302.00 and effective December 1, 2008 by $323.00, respectively.  As such, in all applicable periods, the appellant's countable income exceeded the income limits set forth for death pension eligibility.

Hence, the preponderance of the evidence of record is against a grant of death benefits, and her claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appellant's income is excessive for improved death pension benefits; the appeal is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


